OPINION — AG — ON SEPTEMBER 27, 1961, WHEN SAID FULLBLOOD CREEK INDIAN DIED, THE TITLE OF HIS TAX EXEMPT LAND IMMEDIATELY PASSED TO HIS HEIRS, EITHER UNDER THE TERMS OF THE WILL OR PURSUANT TO THE LAWS OF SUCCESSION, THEREAFTER SAID LAND SHOULD HAVE BEEN LISTED FOR TAXATION BY THE OWNER OR THE DULY QUALIFIED EXECUTOR OR ADMINISTRATOR PURSUANT TO 68 Ohio St. 1961 15.7 [68-15.7]. AS THE LAND IN QUESTION ACQUIRED A TAXABLE STATUS AFTER JANUARY 1, 1961, THE COUNTY ASSESSOR SHOULD HAVE ASSESSED SAME WHEN IT ACQUIRED SUCH STATUS AND PLACED IT UPON THE TAX ROLLS FOR THE NEXT ENSUING YEAR AS SET FORTH IN 68 Ohio St. 1961 15.8 [68-15.8] CITE: 68 Ohio St. 1961 15.7 [68-15.7] (LEE W. COOK)